 

Exhibit 10.4

 

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

 

This Settlement Agreement and Mutual Release (this “Settlement Agreement”) dated
as of July 31, 2016, is entered into by and between Xcelmobility Inc. (the
“Company”), and Xili Wang (the “Executive,” and together with the Company,
collectively, jointly and severally, referred to herein as the “Parties” or
singularly a “Party”).

 

WHEREAS, the Company and Executive previously entered into that certain
Management Service Agreement, dated as of August 1, 2011, and amended and
restated such Management Service Agreement on August 28, 2014 (as amended and
restated, the “Original Management Service Agreement”);

 

WHEREAS, as of the date hereof, certain remuneration owed to Executive pursuant
to the Original Management Service Agreement remains accrued and unpaid;

 

WHEREAS, the Parties have reached an agreement regarding such accrued and unpaid
remuneration, and the terms and conditions of such agreement are set forth
herein; and

 

WHEREAS, to memorialize certain other agreements between the Parties, the
Parties have amended and restated the Original Management Service Agreement on
July 31, 2016 (as amended, the “Second Amended and Restated Management
Agreement”).

 

NOW, THEREFORE, in consideration of the foregoing recitals and of the
conditions, covenants and agreements set forth below, the amount and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

 

1. Settlement. In consideration for Executive’s execution and compliance with
this Settlement Agreement, including the waiver and release of Claims (as
defined below) in Sections 2 and 3, respectively, the Company agrees to pay to
Executive, on or before July 31, 2016 (the “Payment Date”), the amount of Twenty
Thousand Dollars ($20,000), (without interest thereon, and less applicable tax
and other withholdings, the “Settlement Amount”), which reflects the accrued and
unpaid base salary owed to Executive pursuant to Section 4.1(a) of the Original
Management Services Agreement, covering the period beginning on January 1, 2015
and continuing through and including December 31, 2015 (the “Settlement
Period”).

 

2. Waiver. Subject to and effective upon the receipt by Executive of the
Settlement Amount on or before the Payment Date, Executive hereby waives any and
all Claims arising out of or related to accrued and unpaid base salary owed to
Executive pursuant to Section 4.1(a) of the Original Management Services
Agreement prior to the Settlement Period. Executive acknowledges and agrees that
upon timely receipt of the Settlement Amount, such amount shall be in full
satisfaction of all Claims for such accrued and unpaid base salary arising out
of or relating to such accrued and unpaid base salary.

 

3. Mutual Releases.

 

(a) Subject to and effective upon the receipt by Executive of the Settlement
Amount on or before the Payment Date, each of the Company and Executive does
hereby irrevocably release the other Party, on behalf of themselves, and all
persons or entities claiming by, through or under them, and their respective
shareholders, officers, directors, heirs, successors and assigns, hereby fully,
completely and finally waive, release, remise, acquit, and forever discharge and
covenant not to sue the other Party (and, with respect to the Company, its
officers, directors, shareholders, trustees, parent companies, sister companies,
affiliates, subsidiaries, employers, attorneys, accountants, predecessors,
successors, insurers, representatives, and agents), with respect to any and all
claims, demands, suits, manner of obligation, debt, liability, expenses, or
causes of action of any kind whatsoever, whether known or unknown, at law or in
equity (collectively, “Claim(s)”), including without limitation, all claims and
causes of action arising out of or in any way relating to (i) payment of the
Settlement Amount, or (ii) accrued and unpaid base salary owed to Executive
pursuant to Section 4.1(a) of the Original Management Services Agreement,
covering the Settlement Period and any period prior thereto. The Parties warrant
and represent that they have not assigned or otherwise transferred any Claim
released by this Settlement Agreement.

 

 

   



 

(b) The Parties acknowledge and agree that these releases are GENERAL RELEASES.
The Parties expressly waive and assume the risk of any and all Claims which
exist as of this date, but which they do not know or suspect to exist, whether
through ignorance, oversight, error, negligence, or otherwise, and which, if
known, would materially affect his or her or its decision to enter into this
Settlement Agreement. The Parties expressly acknowledge that this waiver of
Claims includes any Claims for any alleged fraud, deception, concealment,
misrepresentation or any other misconduct of any kind in procuring this
Settlement Agreement. The Parties specifically do not, however, waive or release
any claim that may arise for breach of this Settlement Agreement. Executive
specifically waives the protections of California Civil Code Section 1542, which
states that “a general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.”

 

(c) The Parties acknowledge and agree that the Executive does not, by execution
of this Settlement Agreement, waive, release or discharge any Claims arising out
of relating to (i) accrued and unpaid compensation under the Original Management
Service Agreement or the Second Amended and Restated Management Agreement that
occur after the Settlement Period or after the date hereof; (ii) any right to
file an administrative charge or complaint with the Equal Employment Opportunity
Commission or other administrative agency, although Executive waives any right
monetary relief related to or arising during the Settlement Period or any period
prior thereto; and (iii) any rights to benefits other than base salary that may
have vested under the Original Management Service Agreement, or that may vest
under the Second Amended and Restated Management Agreement.

 

4. Tax Withholding. Executive acknowledges and agrees the Company and its
counsel have not made any representations to Executive regarding the tax
consequences of any payments or amounts received by Executive pursuant to this
Settlement Agreement. In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Executive on account of payments made under this Settlement Agreement.
Executive agrees to indemnify the Company against the payment of any taxes,
interest, penalties, and other liabilities or costs that may be assessed upon
the Company arising out of or relating to the payment of the Settlement Amount
pursuant to this Settlement Agreement.

 

5. Authority. The Parties represent and warrant that they possess full authority
to enter into this Settlement Agreement and to lawfully and effectively release
the opposing Party as set forth herein, free of any rights of settlement,
approval, subrogation, or other condition or impediment.

 

6. Entire Agreement. The Parties represent and agree that no promise,
inducement, or agreement other than as expressed herein has been made to them
and that this Settlement Agreement is fully integrated, supersedes all prior
agreements and understandings and any other agreement between the Parties, and
contains the entire agreement between the Parties.

 

7. Governing Law and Jurisdiction. The laws of the State of Nevada shall apply
to and control any interpretation, construction, performance or enforcement of
this Settlement Agreement.

 

2

   

 

8. Attorneys’ Fees and Costs for Breach. The prevailing Party in any action to
enforce or interpret this Settlement Agreement is entitled to recover from the
other Party its reasonable attorneys’ fees.

 

9. Modification. No oral agreement, statement, promise, undertaking,
understanding, arrangement, act or omission of any Party, occurring subsequent
to the date hereof may be deemed an amendment or modification of this Settlement
Agreement unless reduced to writing and signed by the Parties hereto or their
respective successors or assigns.

 

10 Severability. The Parties agree that if, for any reason, a provision of this
Settlement Agreement is held unenforceable by any court of competent
jurisdiction, this Settlement Agreement shall be automatically conformed to the
law, and otherwise this Settlement Agreement shall continue in full force and
effect.

 

11. Counterparts. This Settlement Agreement may be executed in several
counterparts and all counterparts so executed shall constitute one agreement
binding on all Parties hereto, notwithstanding that all the Parties are not
signatories to the original or the same counterpart. Facsimile signatures shall
be accepted the same as an original signature. A photocopy of this Settlement
Agreement may be used in any action brought to enforce or construe this
Settlement Agreement.

 

12. No Waiver. No failure to exercise and no delay in exercising any right,
power or remedy under this Settlement Agreement shall impair any right, power or
remedy which any Party may have, nor shall any such delay be construed to be a
waiver of any such rights, powers or remedies or an acquiescence in any breach
or default under this Settlement Agreement, nor shall any waiver of any breach
or default of any Party be deemed a waiver of any default or breach subsequently
arising.

 

13. Acknowledgment of Full Understanding. EXECUTIVE ACKNOWLEDGES AND AGREES THAT
EXECUTIVE HAS FULLY READ, UNDERSTANDS, AND VOLUNTARILY ENTERS INTO THIS
SETTLEMENT AGREEMENT. EXECUTIVE ACKNOWLEDGES AND AGREES THAT EXECUTIVE HAS HAD
AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF EXECUTIVE’S
CHOICE BEFORE SIGNING THIS SETTLEMENT AGREEMENT. EXECUTIVE FURTHER ACKNOWLEDGES
THAT EXECUTIVE’S SIGNATURE BELOW IS AN AGREEMENT TO RELEASE THE COMPANY FROM ANY
AND ALL CLAIMS THAT CAN BE RELEASED AS A MATTER OF LAW.

 

[Signatures follow on a separate page.]

 

3

   

 

IN WITNESS WHEREOF, the Parties hereto have executed these presents the day and
year first above written.

 

XCELMOBILITY INC.       was hereunto affixed in the presence of:         By:    
  Authorized Signatory  

 

 

SIGNED, SEALED AND DELIVERED by               XILI WANG in the presence of:    
                  Signature                       Address     XILI WANG        

 

 

   

 

 

